Citation Nr: 0013943	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-13 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from April 1969 to August 1972.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the evaluation of 
bilateral hearing loss at 0 percent disabling.

In June 1983, service connection was granted for bilateral 
hearing loss and a 20 percent rating was assigned.  Following 
a February 1984 surgery, the veteran's rating was reduced to 
a zero percent evaluation effective September 1984.  The 
veteran appealed this reduction to the Board and in May 1985, 
the Board upheld the schedular criteria for a compensable 
evaluation for service-connected bilateral hearing loss were 
no longer met.  

The RO, in rating decisions dated in December 1995 and July 
1996, denied the veteran's claim for a compensable evaluation 
for service-connected bilateral hearing loss.  The Board, by 
letter dated in October 1998, notified the veteran that the 
Board was considering his appeal.  Later that month, the 
letter was returned to the Board undelivered.  The Board 
remanded the case in November 1998 to afford the veteran a 
personal hearing and a VA audiological examination.  The 
veteran failed to report for the scheduled examination in 
December 1998.  A personal hearing was scheduled in January 
1999.  The veteran was notified by letter dated in December 
1998, of the time and place of the hearing.  However, the 
veteran failed to appear for the hearing and therefore, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (1999).  The RO issued a Supplemental 
Statement of the Case in February 1999, which was mailed that 
same month to the veteran's address of record and it was 
returned undelivered.  The veteran's representative, in a 
statement dated in May 1999, indicated that there was no 
other known address for the veteran.  In June 1999, the 
Postmaster indicated that there was no such address.  The 
record indicates that the Supplemental Statement of the Case 
was resent to the veteran in September 1999, using a 
variation of the address of record, and it was again returned 
undelivered.  In February 2000, the Postmaster reported that 
the veteran was not known at that address.  In a statement 
dated in March 2000, the veteran's representative reported 
that he had been unable to locate the veteran and had not 
been in contact with him in over a year.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's hearing loss is currently manifested by pure 
tone average thresholds of 61 decibels in the left ear and 
53 decibels in the right ear at 1,000, 2,000, 3,000 and 
4,000 Hertz.  Speech recognition ability is 98 percent in 
the right ear and 96 percent in the left ear.  This 
constitutes Level I hearing, bilaterally. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an initial claim for VA disability benefits 
in March 1983 based on bilateral hearing loss.  He filed a 
claim for an increased evaluation in June 1995.  

The veteran was hospitalized from July to November 1995, for 
problems unrelated to his hearing loss, although hearing loss 
was noted on admission.  While hospitalized, the veteran 
underwent a left stapedectomy in August 1995.  




A September 1995 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
35
50
55
70
LEFT
60
60
55
70

The average pure tone threshold at the above frequencies was 
53 decibels in the right ear and 61 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner indicated that the tests revealed mild to 
moderately severe mixed hearing loss in the right ear and a 
moderate to moderately severe mixed hearing loss in the left 
ear.  The examiner noted that reexamination was necessary in 
order to obtain true thresholds after the veteran's ear 
healed from recent surgery.  

A June 1996 VA audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
40
55
55
65
LEFT
60
50
55
60

The average pure tone threshold at the above frequencies was 
54 decibels in the right ear and 56 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent, bilaterally.  The examiner stated that the results 
revealed a mild to moderately severe sensorineural hearing 
loss in the right ear and a moderate to moderately severe 
mixed hearing loss in the left ear.  

In his VA Form 9, substantive appeal, dated in May 1997, the 
veteran stated that he had a hearing evaluation in September 
or October 1996 at the VA Medical Center (MC) and was 
informed that he was nearly deaf in his left ear.  He 
indicated that he had trouble getting jobs because of this 
and had trouble understanding directions and speech.  The RO 
contacted the VAMC in May 1998 and was informed that no 
medical documentation pertaining to the veteran was found 
from June through December 1996.  

In a statement dated in July 1998, the veteran's 
representative indicated that there were records pertaining 
to the veteran which the RO had not requested or obtained.  A 
handwritten notation by the veteran's representative states 
"Bad Address," and is dated in May 1999.  

In the February 1999 Supplemental Statement of the Case, the 
RO noted that the veteran failed to report for the scheduled 
VA examination and personal hearing.  The RO also noted that 
the veteran had not responded to the December 1999 request 
for outstanding treatment records.  In the letter that 
accompanied the supplemental statement of the case, dated the 
same month, the RO informed the veteran that he had 60 days 
to make any comments.  The veteran did not respond.  

Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the RO has attempted to obtain 
all records identified by the veteran and has been 
unsuccessful.  There is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.87 of the Schedule.  Evaluations of bilateral 
hearing loss range from zero percent to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) 
(effective June 10, 1999) (38 C.F.R. § 4.85 was amended on 
June 10, 1999 but with no substantive changes in the language 
with regard to hearing disabilities that are not considered 
"exceptional patterns of hearing impairment" under the 
amended 38 C.F.R. § 4.86).  The assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  


Analysis

In the instant case, the veteran was scheduled for a VA 
audiological evaluation in December 1998 in order to 
determine whether his service-connected bilateral hearing 
loss disability warranted a compensable evaluation.  He 
failed to report.  It also appears that he has moved without 
informing VA or his representative of his current address.   

While VA does have an initial duty to assist the veteran in 
the development of his claim, that duty is not limitless.  
The Court has stated that that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he or she is applying for, or in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  In addition, the 
Court has also held that a claimant is to assist VA in 
developing factual data that may be necessary in adjudicating 
his or her claim.  The Court specifically pointed out that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Under these circumstances, the Board concludes that it has 
satisfied its duty to assist the veteran.  

The September 1995 hearing test results show average pure 
tone thresholds of 53 and 61 for the right and left ears, 
respectively, and speech discrimination of 98 and 96 percent 
for the right and left ears, respectively.  This constitutes 
level I hearing in the right ear and level II in the left ear 
and warrants an evaluation of zero percent.  38 C.F.R. 
§ 4.85, 4.87 Table VI & VII, Diagnostic Code 6100.  While the 
September 1995 results indicated that the veteran had an 
"exceptional pattern" of hearing impairment in the left ear 
under 38 C.F.R. § 4.86 (1999), the revised regulation was not 
in effect at that time and, in any event, the examiner 
indicated that those results did not reflect true thresholds 
as they were obtained shortly after ear surgery.  

The most recent and most probative audiological evaluation of 
record is that performed by the VA examiner in June 1996.  
The results show an average pure tone threshold of 54 
decibels in the right ear and of 56 decibels in the left ear 
and speech discrimination of 98 percent in each ear.  This 
constitutes level I hearing, bilaterally, and warrants an 
evaluation of 0 percent.  38 C.F.R. § 4.85, 4.87 Table VI & 
VII, Diagnostic Code 6100.  


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

